 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILLforthwith sign the agreement that became effective September 1,1960,and which was negotiated by our representative in collective bargaining,Master Truckmen of America,Inc.,with Local 816, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America.KASCO TRUCKING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or coveredby anyother material.Ben Pearson's Inc.'andInternationalMouldersand FoundryWorkers Union of North America, AFL-CIO, Local 136, Peti-tioner.Case No. 26-RC-1615.October 2, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held by Vivian E. Burks, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaning ofSection9(c)(1) and Section 2(6) and (7) of the Act.4.The Petitioner requested a unit of all employees engaged in themanufacture of cotton pickers and all maintenance employees, at theEmployer's Pine Bluff, Arkansas, plant. The Employer contends thatonly an overall production and maintenance unit, including employeesengaged in the manufacture of archery equipment, is appropriate.The Employer is engaged in the manufacture and sale of mechan-ical cotton pickers and archery equipment, including some relatedsports equipment, and presently employs approximately 525 produc-tion and maintenance employees.The Pine Bluff, Arkansas, plantconsists of approximately 14 buildings and auxiliary facilities on 1fenced plot and 2 buildings separately located 1 and 11/2 miles from'The name of the Employer is hereby amended to conform to information supplied atthe hearing133 NLRB No. 84. BEN PEARSON'S INC.637themain plant site.Some of these buildings house departmentsdevoted primarily to the manufacture of one or the other of theEmployer's two main products but most of them contain some opera-tions related to the other product also.Many departments and in-dividual employees routinely perform operations on parts for bothproducts on the same machinery using the same material. The glasspress, welding shop, rough mill, painting, plating, machine shop, andmaintenance departments perform work related to both products.Because demand for the Employer's two main products fluctuates,with the peak operation for one coinciding to a substantial extent withthe lull in the other, there is a considerable amount of employee in-terchange and interdepartmental transfer.Thus, approximately 30percent of the employees presently working on jobs primarily relatedto one of these products have in the past worked in jobs primarilyrelated to the other product.Although, under the plant managerand his assistant, there are two production superintendents, one forcotton pickers and one for archery equipment, the plant is set up ona departmental basis relating to function rather than to product andfour of the six foremen supervise departments engaged in manufac-turing parts for both cotton pickers and archery equipment. This isalso true of 8 of the 12 line supervisors.A single plant payroll is broken down only by departments.Allemployees receive the same benefits and are hired by, laid off, andretained on a single layoff list by the personnel department whichservices the entire plant.The Employer's entire operations are undercommon managerial control with a centralized administrative office,uniform personnel policies, and a common parking area and similarfacilities.There is no history of bargaining for any of the employeesinvolved 2In view of the transfer and interchange of employees, the integra-tion of operations and centralized control noted above, a unit limitedto the cotton picker manufacturing operations requested is neitherreadily identifiable nor feasible.On the basis of the entire record,including the foregoing considerations, we find that a production andmaintenance unit, including employees engaged in the manufactureof both archery equipment and cotton pickers, is appropriate.,In the event the Board found the plantwide unit appropriate, theparties agreed that the following should be excluded : inspectors,engineering department employees, sales and service department em-ployees, the production planner, office clerical employees, profes-sional and technical employees, watchmen and guards, foremen andline supervisors, and all other supervisors as defined in the Act.They2 Prior elections in stipulated production and maintenance unit have not resulted incertification or collective bargaining.3 SeeKermac Nuclear Fuels Corp.,122 NLRB 1512,footnote 4, and cases cited therein. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDalso agreed to the inclusion of leadmen, graders, and plant clericalemployees generally.However Petitioner would exclude certainclerk-stenographers because their duties require them to work closelywith management personnel.The Employer contends that they areplant clericals.They all work at various stations in the plant keep-ing production records rather than in the office, have the same hoursas production day-shift workers, and are paid on an hourly basis.One keeps inventory and production records of cotton picker parts.Two are assigned to the production superintendent's office where theycompute costs of each part, accumulate such cost information for eachjob order, and make and keep file records of cost information.Onehandles the clerical and stenographic work for the production plan-ner and also receives, stores, keeps inventories of, and issues suppliesto production employees.One works in the storage building for thesafety director who also supervises the target department, perform-ing the stenographic and record keeping work related to those func-tions and also operating the first aid station attached to the safetydepartment.She is not a nurse.As all of these employees are essen-tially plant clericals, we shall include them in the unit 4Accordingly, we find that the following employees at the Employ-er'sPine Bluff, Arkansas, plant constitute a unit appropriate forthe purpose of collective bargaining within the meaning of Section9 (b) of the Act : I All production and maintenance employees, in-cluding employees engaged in the manufacture of either or botharchery equipment and cotton pickers, leadmen, graders, and plantclericals, but excluding inspectors, engineering department and salesand service department employees, the production planner, officeclerical employees, professional and technical employees, watchmenand guards, foremen and line supervisors, and all other supervisorsas defined in the Act.5.Demand for Employer's products fluctuates widely.Conse-quently the Employer maintains a single perpetual list of laid-offemployees as a ready reference source of experienced labor supplyand to minimize its cost under unemployment compensation insur-ance.Most recalls are made from this list through the unemployment'SeeFlorida Tile Industries,Inc.,130 NLRB 897.5 Petitioner would exclude, and the Employer would include,the over-the-road truck-driversInBallentnne Packing Company,Inc.,132 NLRB 923, footnote 7, the Boardspecifically reserved for future policy consideration the issue of the unit placement oftruckdrivers in one-union situations where, as here, there is disagreement between theparties.In view of the number of employees in the unit found appropriate-in excessof 500-we do not feel justified in delaying their opportunity to express their preferencewith respect to a collective-bargaining representative while we determine the unit place-ment of 12 truckdrivers.Accordingly,we shall direct an immediate election and permitthe truckdrivers to vote subject to challenge.If an election is held and these challengedballots are determinative of the results or the Petitioner is selected as bargaining repre-sentative,the Board will,sua sponte,when it has decided the proper unit placement ofthe truckdrivers,amend the unit accordingly. BEN PEARSON'S INC.639office, and specific job experience rather than service governs theorder of recall.A name is not removed from the list until the indi-vidual has failed to respond to a recall, requests such removal, or hasbeen discharged or quit.Service credit is retained for seniority,insurance, and vacation purposes so long as the name remains onthe list.The last time this list of approximately 200 laid-off em-ployees was exhausted was in 1956, and many names have remaineduncalled since 1958 and 1959.Although apparently urging their rightto vote over the opposition of the Petitioner, the Employer indicatedthat any recall would depend entirely upon an increase in customers'orders, and eventuality it had no means of predicting at the time ofthe hearing.The Board's test of laid-off employees' eligibility to vote is basedon whether there exists a reasonable expectancy of employment inthe near future, rather than retention of seniority rights, etc 6The,record here fails to establish a reasonable expectation of reemploy-ment in the near future for former employees whose names appear onthe laid-off list as such.'However, as indicated above, fluctuations in demand for Employ-er's products have established a pattern indicating peak activity inarchery equipment manufacture in August, September, and October,and again in January and February, and for cotton pickers fromearly spring to the end of October. It appears that the Employeris now entering a period when the heaviest activity in both productscoincide indicating a reasonable expectancy that employment willalso be increased.Some employees appear to have been laid off dur-ing the months immediately preceding the hearing.Many of thesehave a long employment history with the Employer, having been laidoff and recalled many times. Thus, it would appear that there mayin fact be a reasonable expectancy of imminent recall for some ofthem.As the election will be held during a peak period, many ofsuch employees on layoff status at the time of the hearing will havebeen recalled and therefore will present no eligibility problem. Inview of the special circumstances, we shall permit any other em-ployees who are on layoff status and who have worked during theyear preceding the eligibility date to vote subject to challenge 8[Text of Direction of Election omitted from publication.]9MarleyCo., 131 NLRB 866.7 SeeRembrandt Lamp Corporation,128 NLRB 905;American-Marietta Company,121NLRB 912;Brown-Forman Distillers Corporation,118 NLRB 454.8 On September 18, 1961, the Employerfiled a motion that the Board accept as a partof the record a proffered exhibit listing those on thelayofflistwho have been recalledfromthe date ofthe hearing through the month ofAugust 1961.As the eligibility provi-sion fashioned herein covers the situation referred to in the motion,it is accordingly denied